    Case 9:19-cv-00695-LEK-TWD Document 76 Filed 08/28/20 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


MALCOLM WASHINGTON,

                            Petitioner,
       v.                                                     9:19-CV-0695
                                                              (LEK/TWD)
FRANKLIN CORRECTIONAL FACILITY,

                            Respondent.


APPEARANCES:                                                  OF COUNSEL:

MALCOLM WASHINGTON
Petitioner, pro se
16-B-2263
Franklin Correctional Facility
P.O. Box 10
Malone, NY 12953

HON. LETITIA JAMES                                            LISA E. FLEISCHMANN, ESQ.
Attorney for Respondent                                       Ass't Attorney General
New York State Attorney General
The Capitol
Albany, New York 12224

THÉRÈSE WILEY DANCKS
United States Magistrate Judge

                                    DECISION and ORDER

       Petitioner Malcolm Washington seeks federal habeas relief pursuant to 28 U.S.C. §

2254. Dkt. No. 10, Amended Petition (“Am. Pet.”). On August 14, 2020, this Court denied

petitioner's second motion to expand the record. Dkt. No. 71, Decision and Order ("August

Order").

       In response to the August Order, petitioner filed the pending motion for

reconsideration. Dkt. No. 75. In it, petitioner reasserts his conclusory arguments from his
    Case 9:19-cv-00695-LEK-TWD Document 76 Filed 08/28/20 Page 2 of 3




discovery motion. Id. at 1. Specifically, petitioner emphasizes that he "disagree[s]" with the

Court and that he has "submitted documented proof of all accusations [and] . . . show[n] a

number of illegalities and attempted cover-ups." Id.

         "The standard for . . . [reconsideration] is strict, and reconsideration will generally be

denied unless the moving party can point to controlling decisions or data that the court

overlooked . . . that might reasonably be expected to alter the conclusion reached by the

court." Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995). Reconsideration is

warranted only where controlling law has changed, new evidence is available, clear error

must be corrected, or manifest injustice prevented. Long v. U.S. Dep't of Justice, 778 F.

Supp. 2d 222, 228-29 (N.D.N.Y. 2011) (citing Doe v. New York City Dep't of Soc. Servcs.,

709 F.2d 782, 789 (2d Cir. 1983)); Jackson v. Jimino, 506 F. Supp. 2d 105, 108-09 (N.D.N.Y.

2007).

         Petitioner has not provided any reason which justifies reconsideration of the Court’s

prior order. Instead he reasserts the same arguments from his discovery motion and argues

that the Court’s analysis is incorrect. Petitioner has not demonstrated that any controlling

decisions or material facts were overlooked that might have influenced the Court's prior

Order. Nor has he shown that any clear error of law must be corrected, or manifest injustice

prevented. Petitioner's disagreement with this Court's decision is not a basis for

reconsideration. Finkelstein v. Mardkha, 518 F. Supp. 2d 609, 611 (S.D.N.Y. 2007). As a

result, reconsideration of the Court's decision is not warranted.

         WHEREFORE, it is

         ORDERED that petitioner's motion for reconsideration (Dkt. No. 75) is DENIED; and it



                                                   2
     Case 9:19-cv-00695-LEK-TWD Document 76 Filed 08/28/20 Page 3 of 3




is further

       ORDERED that no Certificate of Appealability ("COA") shall issue because petitioner

has failed to make a "substantial showing of the denial of a constitutional right" as 28 U.S.C.

§ 2253(c)(2) requires; and it is further

       ORDERED that the Clerk serve a copy of this Order on petitioner in accordance with

the Local Rules.

Dated: August 28, 2020

         Syracuse, New York




                                               3
